Citation Nr: 1713027	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for persistent depressive disorder with persistent major depressive episode ("depressive disorder"), previously rated as dysthymic disorder.

2.  Entitlement to an effective date earlier than April 19, 2016, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an evaluation in excess of 30 percent for fibroid uterus, cervical stenosis, abnormal pap smears for the period beginning August 1, 2016.

4.  Entitlement to an effective date prior to April 14, 2016 for the grant of service connection for fibroid uterus, cervical stenosis, abnormal pap smears. 

5. Entitlement to special monthly compensation (SMC).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1988 and from July 1989 to August 1995, including service in Southwest Asia.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 30 percent rating for dysthymic disorder.  

In January 2014, during the pendency of appeal, the RO increased the rating for dysthymic disorder to 70 percent, effective August 18, 2008, the date the increased rating claim was received at the RO.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In a May 2016 decision, the Board denied the claim for a rating in excess of 70 percent for dysthymic disorder.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in November 2016, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the case to the Board for readjudication, to include consideration of entitlement to a TDIU.  

In a December 2016 rating decision, the RO recharacterized dysthymic disorder to persistent depressive disorder with persistent major depressive episode ("depressive disorder") and granted entitlement to a TDIU, effective April 19, 2016.  However, as noted by the Court, the TDIU claim is part of the increased rating claim received in August 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue of entitlement to a TDIU prior to April 19, 2016 remains on appeal.

The Board notes that the Veteran's representative recently filed a motion for an extension in this matter.  See February 28, 2017 correspondence.  The Board considered this motion; however, finds such an extension would only unnecessarily delay adjudication.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Specifically, the Joint Motion for Remand focused on the absence of consideration of TDIU and did not provide any argument related to the schedular evaluation of the PTSD.  Furthermore, in January 2017 the Veteran's representative specifically indicated that they sought TDIU dating to April 10, 2010.  The decision below grants this benefit.  Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision, such that this decision will end the current appeal. See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325   (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor . . . [w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009).

The issue of entitlement to and increased evaluation for fibroid uterus, cervical stenosis abnormal pap smears and the issue of entitlement to an earlier effective date and for the grant of service connection for fibroid uterus, cervical stenosis abnormal pap smears is being REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the entire period of appeal, the service-connected depressive disorder is productive of a disability picture that more nearly approximates that of occupational and social impairment in most areas, and does not more nearly approximate total occupational and social impairment.

2.  The evidence is in equipoise on the issue of whether the Veteran's service-connected depressive disorder has precluded all forms of substantially gainful employment since April 17, 2010.

3.  The Veteran's service-connected depressive disorder alone warrants a TDIU rating from April 17, 2010, and for the period from April 14, 2016 to July 31, 2016 she has additional disabilities independent of depressive disorder ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability rating in excess of 70 percent for depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9433, 9434 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an effective date of April 17, 2010, for the grant of entitlement to a TDIU have been met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.159, 3.321(b), 3.341, 3.400(o)(2), 4.16(b) (2016).

3. The criteria for special monthly compensation based on one service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more (housebound rate) have been met for the period from April 14, 2016 to July 31, 2016  38 U.S.C.A. § 1114 (s), 5107, 5121; 38 C.F.R. § 3.350 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As the Board is granting the TDIU effective date claim to the extent requested by the Appellant's counsel, that claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

With regard to the claim for an increased rating for depressive disorder, the RO provided a notice letter to the Veteran in September 2008, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her increased rating claim.  The Board notes that the Veteran has been represented throughout the adjudication of the claim, and there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's increased rating claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in January 2009, December 2013, and November 2016 to obtain medical evidence regarding the severity of the depressive disorder.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, including opinion on the level of occupational and social impairment of the Veteran.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claim.

II.  Increased Rating 

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders, including depressive disorder (rated under Diagnostic Code 9434) and dysthymic disorder (rated under Diagnostic Code 9433), reads as follows:  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in May 2010.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for Depressive Disorder

The Veteran initially contended that her mental condition caused repeated panic attacks and made her afraid to go to work.  She asserted that she missed work often, had difficulty remembering tasks at work, could not find the motivation to do house chores, and did not have friends.  See the June 2010 statement.  More recently, she asserted that she has been unable to work for the past six years due to her dysthymic or depressive disorder.  See the September 2016 application for compensation.

The Board notes preliminarily that for the period of appeal prior to April 19, 2016, the Veteran's mental disorder was rated as dysthymic disorder under Diagnostic Code 9433.  Effective April 19, 2016, the mental disorder was recharacterized to depressive disorder and is rated under Diagnostic Code 9434.  The rating criteria remain the same under both diagnostic codes.

The Board finds that for the entire period of appeal, the service-connected depressive disorder does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

VA treatment records indicate that the Veteran has been seen for psychotherapy and medicine management.  In April 2008, the Veteran reported being quite depressed and had difficulty falling asleep, but noted that bupropion helped her energy and prevented crying spells.  She denied having suicidal or homicidal ideation, plan, or intent.  The Veteran's GAF score was 50.  In June 2008, she reported having a lot of stress due to fighting with her child's father about child support.  Her GAF score remained at 50.  In September 2008, the Veteran had difficulty remembering any pleasurable activities, but noted that she was choosing to organize her car and resume exercising, including walking and circuit training at the gym at work.  Her GAF score stayed at 50.  

In November 2008, the Veteran's mother submitted a statement indicating that the Veteran has insomnia, sleeps in her clothes with a pair of shoes by the bed to "stay ready," is constantly late, has a messy home, isolates herself, and calls into work sick often because of panic attacks and severe anxiety.

In a December 2008 statement, the Veteran's supervisor at work, R.H. submitted a statement indicating that the Veteran was repeatedly late for work, and that the Veteran stated that "sometimes she just can't get going in the morning."  R.H. indicated that the Veteran did not attend social functions with coworkers.

In January 2009, the Veteran had a VA mental disorders examination.  She reported having no improvement in her symptoms since 1994, and that she "sometimes did not feel like going on."  She also reported having diminished interest and energy, being sad and crying on occasion, and having difficultly falling and staying asleep.  The examiner noted that the Veteran had never tried to kill herself and did not have panic attacks.  She took Wellbutrin and citalopram, which helped some.  The Veteran indicated that she worked for food service at a prison, had been there eight years, and did not miss work because of psychiatric symptoms.  She stated that she lived with her 7-year-old son, did chores around the house, did not have any close friends, and went to church.  The examiner noted that the Veteran was somewhat anxious, withdrawn, and sad; her affect was appropriate; she had no impairment of any thought process or communication; and she had no delusions or hallucination.  Her remote and recent memory appeared to be adequate, and her insight and judgment appeared to be adequate.  The examiner found that the Veteran was capable of managing her own financial affairs.  He opined that the Veteran's occupational and social impairment was moderate and assessed a GAF score of 55.  

In February 2009, the Veteran's private social worker, E.A., submitted a statement indicating that the Veteran had participated in psychotherapy for the past twelve months, primarily on a weekly basis.  During that period, the Veteran demonstrated symptoms of major depression and dysthymia, including describing incidents of grossly inappropriate behavior toward individuals, and exhibiting a depressed mood and flat affect.  E.A. noted that the Veteran maintained her personal appearance but described an inability to clean her home.  The Veteran also showed the inability to be timely for her therapy appointments and was unable to follow through on treatment strategies.  The Veteran also reported a continuous history of being late for work that had recently resulted in disciplinary actions by her supervisor.  E.A. indicated that the Veteran had impairment in thinking and judgment, including negative obsessive thoughts and derogatory statements toward individuals over past incidents of trauma.  She had periodic suicidal thoughts but no plan.  E.A. stated that the Veteran's level of agitation and irritability had increased, and was tearful throughout most therapy sessions.

VA treatment records indicate that in August 2009, the Veteran called the VA suicide hotline and reported feeling overwhelmed and having a "meltdown," but that she felt better and was not going to hurt herself.  Her psychiatrist noted that the Veteran had run out of her citalopram a week prior and had some crying spells, more depression, and anxiety.  The next week, the Veteran had an appointment with her VA psychiatrist.  She stated that she had re-started the citalopram, but still felt tired most of the time.  She denied suicidal ideation, plan, and intent.  Her psychiatrist noted that her mood was depressed but doing better, and assessed a GAF score of 50.  In September 2009, the Veteran reported that she was "miserable" and was suspended at work due to a physical altercation that occurred between her and her ex-fiancé's wife (who worked with her at the prison).  Her GAF score was 45.

E.A. submitted another statement in June 2010, indicating that the Veteran was still seeing her for therapy.  She stated that the Veteran's symptoms fluctuated from moderate to severe, and that her mental statement also fluctuated with the primary mood being depressed.  E.A. noted that the Veteran had difficulty moving past a traumatic experience that occurred in 2006.  E.A. also stated that in 2009 the Veteran's suicidal ideation was atypical, and occasionally she had a verbal contract to not kill herself.  The Veteran also reported that she was on disciplinary action status at work for issues related to her inability to appropriately deal with symptoms of PTSD secondary to the traumatic experience of 2006.

In July 2010, the Veteran reported to her VA psychiatrist that she was terminated because of the altercation at work.  She stated she was looking forward to a new career path and had been approved for vocational rehab at the local community college.  In October 2010, the Veteran reported that she was happy to be in school but had anxiety about passing her classes.  In December 2010, the Veteran stated that she was too overwhelmed with school, so she dropped out of three classes.  She denied having suicidal or homicidal ideation.  

In March 2011, the Veteran reported that she was taking three classes, but the material was not registering and she could not remember how to do the math.  In August 2011, the Veteran reported having nightmares about two assaults during service.  She also reported symptoms of increased crying spells, anhedonia, "fog," and difficulty completing tasks.  She stated that she was enrolled in two summer school classes, and her symptoms were having a negative impact on her school work.  She denied having suicidal or homicidal ideation, plan, or intent.  

The Veteran had a military sexual trauma consultation in December 2011, but indicated in February 2012 that she could not enroll in the trauma education group due to her class schedule.  She reported in February that her mood was "down" and she had nightmares due to the military sexual trauma.  In December 2012, the Veteran stated that nothing helped make her feel better.  Her affect was broad and tearful, and her GAF score was 50.

In June 2013, the Veteran noted that she had completed community college and would transfer to a university to become a health educator.  She reported sleeping five hours per night because she stayed awake to study.  She also reported that she was eating healthier.  Her psychiatrist noted that her mood was overwhelmed and her affect was broad and tense.  Her GAF score continued to be a 50.

The Veteran was afforded another VA mental disorders examination in December 2013.  She reported that since her last romantic relationship, with her son's father, ended approximately eight years prior, she had not had a another relationship.  She stated that it had been approximately four years since she last had contact with any of her family members besides her 12-year-old son.  She denied having any friends or participating in any pleasurable activities.  The Veteran reported that she used to go to church but had not attended for three years because she could not afford the gas.  She stated that she had begun taking classes full-time at a university that semester and was working on a public health degree, but had difficulty with concentration and attention.  She also stated that her employment ended after having a physical altercation with her son's father's girlfriend (who was a coworker); she was given the option to resign rather than be terminated.  The Veteran noted that she also had difficulty with tardiness and difficulties with her supervisor.  The Veteran described having chronic passive suicidal ideation, but denied having intent or plan, and noted that her son was a strong protective factor for her.  The examining psychologist reported that the Veteran's symptoms included depressed mood, anxiety, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner diagnosed persistent depressive disorder (dysthymia) with anxious distress, with persistent major depressive episode, severe.  The examiner found that the Veteran was capable of managing her own financial affairs, but that her depressive disorder caused occupational and social impairment with deficiencies in most areas, including a serious impact on her occupational functioning.  Finally, the examiner noted that the Veteran's GAF score would be a 48, due to having serious depressive symptoms.

In December 2015, the Veteran told her VA psychiatrist that she was going to graduate in December 2015 as a health educator and was seeking an internship.

In February 2016, the Veteran reported being miserable, sensitive to noise, and irritated by everything.  She stated that she had "deep sadness, frozen, nothing to look forward to, crying spells, staying in bed."  She denied having suicidal or homicidal ideation, plan, or intent.  In May 2016, the Veteran indicated that she felt being a health educator would take too much out of her.  She stated that she was considering government jobs, and may prefer the night shift.  She also stated that she had a thought of overdosing on sleeping pills, but flushed them instead and was not currently having any suicidal ideation.

In September 2016, Dr. F.R. completed an initial assessment of the Veteran and concluded that her mental diagnoses caused total occupational and social impairment.  Dr. F.R. noted that the Veteran was not married and had not had a relationship in ten years.  He indicated that the Veteran had been engaged to her son's father, but that he backed out and the Veteran had not been the same since.  Dr. F.R. also indicated that the Veteran had not worked in several years and had been in VA psychotherapy for ten years.  Her symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control.

Finally, in November 2016, the Veteran had a third VA mental disorders examination.  She reported that her condition had worsened.  She was socially isolated and the only person with whom she interacted regularly was her son.  She asked neighbors for help on occasion, including one who helped clean her home and another who brought her to her examination appointment.  The Veteran also reported that she graduated college in December 2015, which was six months after her initial planned graduation, and had not been employed since graduation.  She indicated that she was in therapy with a faith-based counselor, was treated at VA, and her medications included Wellbutrin, citalopram, and another antidepressant.  She asserted that she was depressed and irritable every day, became verbally aggressive with others at times, and slept only four hours nightly.  The Veteran stated that she thought about suicide last week, but decided not to pursue it because she wanted to be present for her son.  The examining psychologist indicated that the Veteran was casually dressed and adequately groomed, had appropriate eye contact, anxious and irritable mood, consistent affect, and normative speech.  Her symptoms included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner indicated that the Veteran's diagnosis was persistent depressive disorder with persistent major depressive episode, which caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran was capable of managing her financial affairs, but her depressed mood and irritability were at least as likely as not to create interpersonal problems with coworkers and supervisors in an employment situation.  It was also at least as likely as not that the Veteran would experience work sanctions due to poor attendance because she spent much of her day in bed.

The evidence shows that for the entire period of appeal the Veteran's depressive disorder has manifested by serious symptoms including depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and passive suicidal ideation.  The GAF scores assigned varied between a 45 and 55, indicative of moderate to severe symptoms, or moderate to severe difficulty in social, occupational, or school functioning.  See DSM-IV.  Treatment records indicate that for the entire period of appeal, the Veteran has been consistently depressed and has had difficulty in establishing and maintaining effective work and social relationships, but that she maintained her personal appearance and hygiene, graduated from college, maintained a relationship with her son, and is capable of managing her finances.  Such impairment warrants a 70 percent disability rating.

Thus, for the entire period of appeal, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected depressive disorder.  The evidence establishes that the Veteran's depressive disorder does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Codes 9433 and 9434.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was consistently found to display appropriate behavior and have adequate personal hygiene.  She was also never found to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

The symptoms the Veteran does have (social withdrawal, depression, anxiety, nightmares, etc.) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  In spite of the Veteran's symptoms, she retained a relationship with her son, with whom she interacted regularly; had relationships with a few of her neighbors; and successfully obtained a four-year college degree.  

The Board has considered that the Veteran called the suicide hotline in 2009 and has been noted to have passive suicide ideation.  The Board notes, however, that since the hotline call in 2009, the Veteran has consistently denied actually attempting suicide, and stated that her son was a strong motivator for keeping herself safe.  As such, the Board finds that the Veteran's suicidal ideation is  not of such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

The Board also notes that Dr. R.F.'s September 2016 assessment caused total occupational and social impairment.  However, the Board finds that there is little probative value in Dr. R.F.'s medical opinion.  First, it does not appear that Dr. R.F. reviewed the Veteran's claims file or any of the Veteran's STRs.  In addition, the form does not indicate whether the Veteran was seen in person, by phone, or at all for the assessment, nor does the form indicate the amount of time spent on the assessment.  Furthermore, it is unclear which, if any, clinical tests Dr. R.F. used to determine his diagnoses and opinions.  The PTSD diagnostic criteria section of the form was completed; however, no diagnosis of PTSD was rendered and no other clinical psychological tests are noted on the assessment form.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   

Accordingly, for the entire period of appeal, the Board finds that the Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the depressive disorder that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, anxiety, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and passive suicidal ideation are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she merely disagreed with the assigned disability rating for her level of impairment.  In other words, she did not have any symptoms from her service-connected depressive disorder that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

III.  TDIU Effective Date

Law and Regulations

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies to circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998). 

A claim for TDIU qualifies as a claim for increased disability compensation and is subject to the criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o)(2).  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a).

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Effective Date Prior to April 19, 2016

The Veteran was awarded entitlement to a TDIU effective April 19, 2016, the day the Veteran filed a claim for entitlement to a TDIU.  The Veteran seeks an effective date of April 2010 for the award of a TDIU, indicating she has been unable to secure and maintain substantially gainful employment since then due to her depressive disorder.  See the January 2017 notice of disagreement.

Service connection is currently in effect for depressive disorder, rated as 70 percent disabling effective August 18, 2008; alopecia due to fungal infection, 10 percent disabling from August 18, 2008; and chronic pelvic pain, leiomyoma uteri, history of dysplasia, status post carcinoma in situ of the cervix, history of ganglion cyst right foot and onychomycosis of the toenails and fingernails all rated as noncompensable.  Accordingly, the percentage criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a)  were first met on August 18, 2008.  As of that date, the Veteran had one disability that was 70 percent (depressive disorder), and her combined disability rating was 70 percent.

The Veteran's former employer indicated in October 2016 that the Veteran had been employed as a cook supervisor from November 1995 to April 16, 2010.  Specifically, the Veteran's former employer indicated that the Veteran worked eight hours per day and 40 hours per week, and her last day of employment was April 16, 2010.  The employer indicated that the Veteran had made $54,599 in the 12 months preceding the last date of employment.  Thus, based on this evidence, the Board finds that a TDIU was not warranted prior to April 17, 2010.

However, the Board finds that the evidence is at least in equipoise on whether a TDIU is warranted from April 17, 2010.  In this regard, the evidentiary record includes a December 2008 statement from the Veteran's supervisor at work indicating that the Veteran was repeatedly late for work.  The Veteran indicated she was late because "sometimes she just can't get going in the morning."  

In a February 2009 statement from a private social worker, E.A., the Veteran was noted to have a continuous history of being late for work that had recently resulted in disciplinary actions by her supervisor.  

In the December 2013 VA mental disorders examination, the Veteran was in the process of obtaining a college degree, but had difficulty with concentration and attention.  She also stated that her employment ended after having a physical altercation with a coworker; she was given the option to resign rather than be terminated.  The Veteran noted that she also had difficulty with tardiness and difficulties with her supervisor.  The examiner found that the Veteran's depressive disorder caused occupational and social impairment with deficiencies in most areas, including a "serious impact" on her occupational functioning.  

In the November 2016 VA mental disorders examination, the Veteran reported that she had graduated college in December 2015, but that she had not been employed since then.

Resolving all doubt in the Veteran's favor, the evidence supports an effective date of April 17, 2010 for the grant of entitlement to a TDIU.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further medical opinion to aid in determining the severity of the Veteran's mental disorder for the relevant period of time.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Here, as discussed, there is a VA medical opinion indicating that the Veteran's depressive disorder had a serious impact on her occupational functioning.  The Board finds the VA opinion to be probative.  The opinion was offered after a review of all available records and examination of the Veteran, and rationales were provided for the conclusions reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  

There is also lay evidence from the period of time leading up to the Veteran's April 2010 resignation from work that she was repeatedly late for work, which resulted in disciplinary action, and that she was in a physical altercation with a coworker that led to her resignation.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds the Veteran's lay statements and the statement by her former supervisor at work to be credible and credible because the statements have been consistent and Veteran and her former supervisor had the knowledge of the facts and circumstances of the Veteran's employment.

As such, resolving all reasonable doubt in the Veteran's favor, an earlier effective date of April 17, 2010 for the grant of entitlement to a TDIU is warranted.     



Special Monthly Compensation

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations. Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004). Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue. Akles v. Derwinski, 1 Vet. App. 118, 121 (1991). VA has recently expressly adopted the Akles rule for all complete claims, stating "VA will adjudicate as part of [a] claim entitlement to any ancillary benefits that arise as a result of the adjudication decision (e.g., . . . entitlement to [SMC] under 38 C.F.R. § 3.350 ...)." 38 C.F.R. § 3.155 (d)(2) (2015) (applicable to claims filed on and after March 24, 2015). 

In this case, the record reflects the Veteran is in receipt of service connection for depressive disorder, rated as 70 percent disabling effective August 18, 2008; fibroid uterus, cervical stenosis abnormal pap smears, rated as 100 percent from April 14, 2016 and 30 percent from August 1, 2016; alopecia due to fungal infection, 10 percent disabling from August 18, 2008; and chronic pelvic pain, leiomyoma uteri, history of dysplasia, status post carcinoma in situ of the cervix, history of ganglion cyst right foot and onychomycosis of the toenails and fingernails all rated as noncompensable. She was also granted TDIU based upon her depressive disorder in a December 2016 rating decision and as explained above the Board granted TDIU effective from April 2010 based upon her depressive disorder. 

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating. See, Bradley, 22 Vet. App. at 293. The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his PTSD alone before substituting a combined total rating for his TDIU rating." Id. at 294. The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating." Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s). Id.  

A TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of 38 U.S.C.A. § 1114 (s). See Buie v. Shinseki, 24 Vet. App. 242  2010).

In this case, reviewing the December 2016 rating decision that granted TDIU reflects that the benefit was granted based upon the depressive disorder.  Indeed, this rating decision states "Current VA examination show you are incapable of substantially gainful occupation as a result of your service-connected Persistent Depressive Disorder with Persistent Major Depressive Episode."  Similarly, the Board's decision above granting TDIU from April 2010 focuses entirely on the depressive disorder symptoms. 

 In light of the above, the Board finds the PTSD alone supports the TDIU. As such, the Veteran had a single disability (depressive disorder) rated at 100 percent (TDIU) with additional disabilities rated at 60 percent or more (fibroid uterus cervical stenosis abnormal pap smears, rated as 100 percent from April 14, 2016 until July 31, 2016) involving different anatomical segments or bodily systems for the period from April 14, 2016 until July 31, 2016. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i); see Bradley v. Peake, 22 Vet. App. 280 (2008). The grant of TDIU based on a single disability can satisfy the "single disability rated at 100 percent" requirement under the SMC rate for "total plus 60 percent" or the "housebound" rate of SMC. A veteran is entitled to SMC when the veteran has "a service-connected disability rated as total" and a separate disability or disabilities rated at 60% or higher. 38 U.S.C. § 1114 (s). Therefore, with the grant of TDIU based on depressive disorder alone, the Veteran is entitled to SMC at the "housebound" rate under 38 U.S.C.A. § 1114 (s) for the period from April 14, 2016 until July 31, 2016.


ORDER

A rating in excess of 70 percent for depressive disorder is denied.

Entitlement to an effective date of April 17, 2010 for the grant of entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to SMC, at the "housebound" rate, is granted from April 14, 2016 until July 31, 2016 subject to the law and regulations governing the payment of monetary benefits.


REMAND

A July 2016 rating decision granted service connection for fibroid uterus, cervical stenosis abnormal pap smears and assigned a 100 percent evaluation effective April 14, 2016 and assigned a 30 percent evaluation effective August 1, 2016.  In February 2017, the RO received a Notice of Disagreement on VA Form 21-0958 expressing disagreement with the July 2016 rating decision and specifically noting the Veteran disagreed with the "evaluation of the disability."  The notes indicated that the Veteran sought "the highest possible [rating] to include entitlement to TDIU prior to 4/2016."  The cover letter, however, indicated that the Veteran was "continuing to seek entitlement to an increased rating for fibroid uterus for the period of August 1, 2016."  The NOD is confusing; however, reading the submission liberally, the Board construes the NOD to be seeking both an earlier grant of service connection prior to the currently assigned effective date and an increased rating for the period beginning August 1, 2016.  Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision). A Statement of the Case has not yet been issued.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). The matter is, therefore, remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1. The Veteran and her representative should be provided with a SOC on the issue of entitlement to an effective date prior to April 1, 2016 for the grant of service connection for fibroid uterus, cervical stenosis, abnormal pap smears and the issue of entitlement to an evaluation in excess of 30 percent for fibroid uterus, cervical stenosis, abnormal pap smear for the period beginning August 1, 2016. They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


